Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 and 15-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 15-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsubouchi (US 2012/0264661 A1) and Komatsubara (US 2011/0034358 A1) 
Regarding claims 11 and 15-27 Tsubouchi teaches a lubricant composition (abstract) used in hybrid and electric cars for cooling the components in the transmission and other parts, see abstract.
The lubricant contains a synthetic base oil with a viscosity of 1.5-3 cSt at 100C (table 1 page 4) used in an amount of up to 90% of the lubricant composition (for amount see p 39. Another base oil is used which may be an ester, see p 45. This is used in the amount that is not the other synthetic base oil or the additives, so about 1-20% of the composition. 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Tsubouchi does not specifically state the structure of the ester.
Komatsubara teaches a lubricant composition for a transmission (abstract, p 2-4). The lubricant contains a base oil that is a diester used in the amount of 5-20% of the composition (see table 1 examples 1-4 for amount used). The diester encompasses the Markush structure of claims 1 and 15. Example 2 uses a diester of neopentyl glycol, see p 123. The examiner notes that this is the same as used in example 4 of the instant application in table 1 of p 300. 
The preferred ester is an ester of a polyhydric alcohol and a monobasic acid, see p 77. The Polyhydric alcohol may be ethylene glycol, diethylene glycol or propylene glycol, see p 66. The monocarboxylic acid includes those of 2 to 24 carbon atoms, see p 67.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the diester of Komatsubara in the invention of Tsubouchi. Tsubouchi already calls for use of such a base oil, and the base oil of Komatsubara is an effective and lubricating base oil for a transmission.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771